DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 9 is objected to because of the following informalities:  "a voltage at the first alignment coil" should be amended to "a voltage of the first alignment coil" to be consistent with the other recitations of alignment coil voltages, alternatively, the other recitations of alignment coil voltages should be amended to match the first recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. US PGPUB 2016/0218567.
Regarding claims 1, 18 and 20, Nakano discloses a system [figs. 1, 5 & 7; transmitter 11 and receiver 12] comprising: 
one or more processors [fig. 5, controller 24]; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations [fig. 16, pars. 450-454] comprising: 
determining a power difference between a power transmitted by a wireless charger and a power received by an electronic device [fig. 10, step 27, pars. 309-311, the efficiency of the power transmission is determined (a difference between the power transmitted and the power received)]; 
determining a level of misalignment of the electronic device with respect to the wireless charger [pars. 313-314; fig. 10, steps 27-28; “inferring” a level of displacement of the receiver with respect to the transmitter (“small” or “large”) based on the power efficiency]; 
estimating an amount of power difference due to the level of misalignment of the electronic device with respect to the wireless charger [pars. 286, 309-311, 316-318 & 322-324, estimating the power difference (power loss, an efficiency below 100%) due to displacement (misalignment), since it is measured immediately after the Q-value foreign object detection method is used, thus the power difference is principally due to misalignment rather than foreign material]; 

controlling operation of the wireless charger based on the power difference and the adjusted power difference threshold [fig. 10, step 33 looping back to step 30 vs. step 34 stopping power supply].
Regarding claim 1, the method steps disclosed therein would have been are deemed as being inherent in the assembly and operation of the prior art references applied above, since the prior art of record herein is construed as teaching or suggesting all of the elements recited in the method claim, as pointed out in the above rejection of claim 18. The claim is accordingly rejected.
Regarding claim 20, Nakano discloses one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform the operations of claim 1 [[ig. 16, pars. 450-454].
Regarding claims 2 and 19, Nakano discloses wherein controlling the operation of the wireless charger based on the power difference and the adjusted power difference threshold comprises controlling the wireless charger to transmit power in response to determining that the power difference satisfies the adjusted power difference threshold [fig. 10, step 33 looping back to step 30 and continuing to supply 
Regarding claim 3, Nakano discloses wherein before adjusting the power difference threshold for the wireless charger, the wireless charger is configured to terminate power transmission when the power difference does not satisfy the power difference threshold [fig. 10, steps 28 and steps 24, if the original threshold is not satisfied before adjustment that power transfer ends], 
wherein the power difference satisfies the adjusted power difference threshold but the power difference does not satisfy the power difference threshold prior to adjustment [pars. 318-324, the new threshold allows for a certain amount of displacement of the receiver and transmitter, thus a more relaxed threshold which would in at least some cases allow a power difference that satisfies the adjusted threshold but not the original].
Regarding claim 4, Nakano discloses wherein controlling the operation of the wireless charger based on the power difference and the adjusted power difference threshold comprises terminating power transmission by the wireless charger in response to determining that the power difference does not satisfy the adjusted power difference threshold [fig. 10, step 34].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US PGPUB 2016/0218567 in view of Dede et al. US PGPUB 2016/0325630.
Regarding claim 14, Nakano discloses determining the level of misalignment of the electronic device with respect to the wireless charger comprises [fig. 10].
Nakano does not explicitly disclose determining a physical dimension of an enclosure of the electronic device; and wherein determining the level of misalignment of the electronic device with respect to the wireless charger comprises determining the level of misalignment of the electronic device with respect to the wireless charger based on the physical dimension of the enclosure of the electronic device.
However, Dede discloses a wireless charging system which determines a physical dimension of an enclosure of the electronic device [fig. 8, step 110; pars. 35, 39 & 58] and wherein determining the level of misalignment of the electronic device with 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nakano to further include determining a physical dimension of an enclosure of the electronic device; and wherein determining the level of misalignment of the electronic device with respect to the wireless charger comprises determining the level of misalignment of the electronic device with respect to the wireless charger based on the physical dimension of the enclosure of the electronic device for the purpose of aligning the power transmitter and receiver to provide efficient charging and avoiding health risks to humans or interference, as taught by Dede (fig. 6, par. 4).
Regarding claim 15, Dede as applied in claim 14 discloses wherein determining the level of misalignment of the electronic device with respect to the wireless charger based on the physical dimension of the enclosure of the electronic device comprises: 
receiving information identifying the enclosure of the electronic device or indicating a dimension of the enclosure [fig. 8, step 110; pars. 35, 39 & 58]; and 
based on the information identifying the enclosure of the electronic device or indicating the dimension of the enclosure, determining the level of misalignment of the electronic device with respect to the wireless charger [pars. 27, 33, 35, 52 & 57-58; the 
Regarding claim 16, Dede as applied in claim 14 discloses wherein receiving information identifying the enclosure of the electronic device or indicating the dimension of the enclosure comprises receiving, from a radio- frequency identification tag of the enclosure of the device, information identifying the enclosure or indicating the dimension of the enclosure [par. 35, RFID].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US PGPUB 2016/0218567 in view of Dede et al. US PGPUB 2016/0325630.
Regarding claim 17, Nakano does not explicitly disclose wherein estimating an amount of power difference due to the level of misalignment of the electronic device with respect to the wireless charger comprises estimating an amount of power difference based on amounts of power difference experienced during one or more previous wireless charging sessions for the electronic device.
However, Examiner takes Official Notice that it is well known in the wireless charging arts to use the history of prior charging sessions to inform the operation of current charging sessions. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nakano to further include wherein estimating an amount of power difference due to the level of misalignment of the electronic device with respect to the wireless charger comprises KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the adjusted power difference threshold corresponds to a second power level that is lower than the first power level; and wherein controlling operation of the wireless charger based on the power difference and the adjusted power difference threshold comprises: in response to determining that the power difference does not satisfy the power difference threshold before adjustment, controlling the wireless charger to transmit power at the second power level that is lower than the first power level; and maintaining charging at the second power level in response to determining that a second power difference between the power transmitted at the second power level and a second power received by the electronic device satisfies the adjusted power difference threshold” in combination with all the other elements recited in claim 1, from which claim 5 depends.
With respect to claim 6, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein: the electronic device comprises a wireless power receiving coil, and a first alignment coil and a second alignment coil located on opposite sides of the wireless power receiving coil; determining the level of misalignment of the electronic device with respect to the wireless charger comprises determining a first amount of misalignment of the electronic device with respect to the wireless charger along a first axis based on signals provided by the first alignment coil and the second alignment coil” in combination with all the other elements recited in claim 1, from which claim 6 depends.
Claims 7-13, being dependent on claim 6, would be allowable for the same reasons as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859